Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.
 

Status of Claims
Claim 26 is pending. Claims 1-25 have been canceled. 
Claim 26 was previously rejected under 103 as being unpatentable over Harada et. al., in view of Mascitti, and further in view of Young. Applicants’ reasons for traversal are summarized and addressed below.

Applicants have submitted Harada used a mouse model to indicate cerebral SGLT was involved in the development of ischemic neuronal damage in global ischemia, and the mice were administered a dual inhibitor of SGLT1 and SGLT2, phlorizon. Applicants have submitted Harada also reported at least 4 subtypes of SGLT, -1, 3, 4, and 6, are expressed in the brain and the mechanism of SGLT in the brain is still unclear. Applicants have argued that given the state 

Applicants’ arguments are not found persuasive. Harada teaches phlorizon, an inhibitor of SGLT-1 and -2, reversed behavioral abnormalities in mice in a model of cerebral ischemia. Regarding Applicant’s statement that a POSITA would surmise the inhibition of SGLT1 in the brain would be providing the benefit, it is noted that ertugliflozin does possess inhibitory activity towards SGLT1, albeit being more selective for SGLT2. Mascitti exemplifies ertugliflozin as an SGLT inhibitor, with selectivity for SGLT2, and further teaches the compound to be useful for treating diabetes, hyperglycemia, and stroke. As Harada also teaches neuronal damage is exacerbated by hyperglycemia, and Mascitti teaches ertugliflozin for treating hyperglycemia, it would have been prima facie obvious that by administering ertugliflozin to a subject having suffered ischemic stroke, hyperglycemia, and neuronal damage caused by the hyperglycemia, would have been inhibited or prevented. It is maintained that in view of Harada’s teaching of phlorizon as being effective for ameliorating abnormal behavior in a mouse model of cerebral ischemia, and Mascitti’s teaching of ertugliflozin as an SGLT inhibitor, with selectivity for SGLT2, a POSITA would have found it prima facie obvious to have prevented neuronal damage following ischemic stroke comprising administering an effective amount of ertugliflozin, in the absence of unexpected results. 



Applicants’ arguments are not found fully persuasive. The examiner thanks Applicants for submitting Oerter, and while Oerter has been considered, Oerter also states “Prior to this study, the only exploration of this area was done by Wais, who investigated SGLT2 expression after TBI using a mouse model [21]. His results confirmed our observations of a significant SGLT2 expression in injured brain regions after 72 h post-injury” (p. 1111, right col., next to last para). It is noted that Wais’s dissertation was published in 2012, years before the filing date of Applicants’ application. As taught by Harada, phlorizin inhibits SGLT1 and -2, and was effective for reducing behavioral abnormalities and suppressing neuronal damage in mice in an animal model of cerebral ischemia. Ertugliflozin is taught as a SGLT inhibitor with selectivity for SGLT2, but nonetheless also has inhibitory activity towards SGLT1. As such, one of ordinary skill in the art would have had a reasonable expectation of success in preventing neuronal damage due to cerebral ischemia comprising administering an effective amount of ertugliflozin, in the absence of unexpected results. 

Applicants have argued as noted by the examiner, Harada in view of Mascitti don’t teach or suggest treatment of a patient with a closed head TBI, but has relied on Young for teaching hyperglycemia was found to increase morbidity and mortality of patients with cerebral ischemia due to a closed head TBI. Applicants have argued that Young doesn’t remedy the deficiencies of Harada in view of Mascitti, as Young doesn’t teach or suggest administering the SGLT2 inhibitor, ertugliflozin. 

Applicants’ arguments have been fully considered but they are not found persuasive. As discussed previously, Harada teaches the SGLT1 and -2 inhibitor, phlorizin, suppressed neuronal damage and ameliorated behavioral abnormalities in mice with cerebral ischemia, while Mascitti teaches ertugliflozin as a therapeutic SGLT inhibitor, with selectivity for SGLT2. Young wasn’t cited for the teaching of administering ertugliflozin for preventing neuronal damage following ischemic stroke, as these limitations are met by the combined teachings of Harada and Mascitti. Young was cited for teaching TBI, inclusive of closed head injuries, have poorer outcomes when hyperglycemia is present, and Harada also teaches hyperglycemia to exacerbate and accelerate neuronal damage. As ertugliflozin is a SGLT inhibitor taught by Mascitti for treating hyperglycemia, one of ordinary skill in the art would have had a reasonable expectation of success for preventing neuronal damage caused by hyperglycemia in a TBI of a closed-head injury.



Applicants’ arguments are not found persuasive. Phlorizin is taught by Harada to inhibit both SGLT1 and -2, while ertugliflozin is taught by Mascitti as an SGLT inhibitor, with selectivity for SGLT2, which is therapeutically useful for treating stroke, hyperglycemia, and diabetes. Harada teaches neuronal damage to be exacerbated and accelerated in cerebral ischemia by hyperglycemia, while Young reports TBI subjects, including those with closed-head injuries, have poorer morbidity and mortality when hyperglycemia is also present. Thus, one of ordinary skill in the art, in view of the combined teachings of the prior art would have found it prima facie obvious to have prevented neuronal damage comprising administering an effective amount of ertugliflozin following ischemic stroke or a closed head TBI, with the reasonable 
Upon further consideration, the rejection under 103 over Harada in view of Mascitti and further in view of Young is withdrawn. A new 103 rejection is made, discussed below.
Claims 26 was examined and is rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et. al., Brain Res., vol. 1541, pp. 61-68, publ. 2013 (cited in an IDS), in view of Mascitti et. al., WO 2010/023594 (publ 3/4/2010, cited in an IDS), and further in view of Mascitti et. al., Med. Chem. Commun., vol. 4, pp. 101-111, publ. 7/16/2012 (hereafter referred to as Mascitti 2); and Young et. al., Annals Surg., vol. 210(4), pp. 466-472, publ. 1989 (of record). 
The claim is drawn to a method of preventing neuronal damage following the incidence of ischemic stroke and close-head traumatic brain injury in animals comprising administering to an animal in need thereof a therapeutically effective amount of ertugliflozin or a co-crystal or a pharmaceutical salt thereof. 
Harada teaches diabetes mellitus and impaired glucose metabolism as the most significant risk factors for stroke, and that cerebral ischemic stress causes hyperglycemia, which can worsen ischemic neuronal damage (Abstract; p. 62, left col., 2nd para). Harada teaches SGLT to induce inward currents during the transport of glucose into a cell, causing depolarization and rd para). Harada also teaches hyperglycemia in the hippocampus accelerates and exacerbates neuronal damage (p. 65, right col., last para-p. 66, left col., top para). Harada teaches the SGLT inhibitor, phlorizin, was administered to mice on day 1 after bilateral artery occlusion (BCAO), in a mouse model of cerebral ischemia (p. 62, right col., 1st para and para 2.1). Harada teaches that pyknotic cell death was observed in the hippocampal CA3 region in BCAO mice, which was decreased by administration of phlorizin (p. 62, right col., para 2.2; p. 63, para 2.4). Phlorizin treatment further significantly reversed behavioral abnormalities in the BCAO mice (p. 63, para 2.5). Phlorizin is taught to suppress blood glucose levels via activity as a SGLT1 and SGLT2 inhibitor (p. 65, left col., full para). 
Harada doesn’t teach ertugliflozin, or teach treatment of a patient having suffered a close-head traumatic brain injury. 
Mascitti teaches dioxa-bicyclo[3.2.1]octane-2,3,4-triol compounds of the structural formula shown below as SGLT, in particular SGLT2, inhibitors (Abstract; p. 1, lines 5-7; p. 2, lines 15-27): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Mascitti exemplifies (1S,2S,3S,4R,5S)-5-[4-chloro-3-(4-ethoxybenzyl)phenyl]-1-(hydroxymethyl)-6,8-dioxabicyclo[3.2.1]octane-2,3,4-triol (p. 3, lines 5-11; p. 4, lines 3-5) as an SGLT inhibitor, which  is structurally identical to ertugliflozin: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Pharmaceutical salts as well as co-crystals are taught (p. 24, line 27-p. 25, line 10). Mascitti teaches the SGLT inhibitors as described above for treating a disease, disorder, or condition modulated by SGLT2 inhibition in animals, comprising administering a therapeutically effective amount of the compounds (p. 4, lines 14-22). Particular diseases taught to be treated include diabetes and diabetes related disorders, including hyperglycemia and stroke (p. 26, lines 5-13). 
Mascitti 2 teaches the natural product, phlorizin, as a weakly active dual SGLT1/SGLT2 inhibitor (p. 101, right col., 2nd para-p. 102, left col., top para). Mascitti 2 teaches SGLT2 st para under sec. 2). Mascitti teaches that various SGLT2 inhibitors were developed starting from phlorizin, however, many of the candidates exhibited suboptimal pharmacokinetic profiles (p. 101, right col., last para-p. 102, left col., top para). Mascitti teaches ertugliflozin as a SGLT2 selective inhibitor, while having inhibitory activity for SGLT1 as well (p. 105, see Fig. 6). Mascitti teaches ertugliflozin has human pharmacokinetic parameters that suggest low dosing once day, and has proven to be safe and well-tolerated in clinical studies (p. 105, left col., last para-right col., top para; p. 107, see para under Conclusion). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a subject having suffered an ischemic stroke comprising administering to the subject a therapeutically effective amount of ertugliflozin, or a pharmaceutical salt or co-crystal thereof, in view of Harada, Mascitti, and Mascitti 2. Harada teaches administration of an SGLT1 and -2 inhibitor, phlorizin, to mice models of ischemic stroke attenuated hyperglycemia and hippocampal cell death, while Mascitti exemplifies ertugliflozin as an SGLT2 inhibitor, and teaches administering a therapeutically effective amount of this compound for treating diseases or conditions such as stroke and hyperglycemia. Mascitti 2 teaches phlorizin as a weakly active SGLT1 and -2 inhibitor, while ertugliflozin is a SGLT1 and -2 inhibitor as well, with greater selectivity for SGLT2, which was well tolerated in clinical trials. As phlorizin is taught to inhibit SGLT1 and -2 it would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have administered another SGLT inhibitor, ertugliflozin, with activity towards SGLT1 and -2 to an animal who has suffered an ischemic stroke, to suppress neuronal damage caused by hyperglycemia, with a 
Mascitti 2 doesn’t teach treatment of a patient having suffered a close-head traumatic brain injury. 
Young teaches severe head injury is associated with hyperglycemia, which is associated with poorer outcome before or during cerebral ischemia (see Abstract; p. 466, 1st para). Young teaches evaluation of patients with traumatic brain injuries, inclusive of closed-head injuries (p. 466, 2nd para). Young teaches the percentage of patients with favorable outcomes up to 1 year after injury was significantly decreased for patients having serum glucose levels >200 mg/dL (p. 469, Fig. 5). Young further teaches peak 24-hour Glasgow Coma Scale (GCS) scores during the first 24 hours after hospital admission in traumatic brain injury patients was significantly related to elevated glucose levels, and that hyperglycemia was previously found to increase the morbidity and mortality of patients with cerebral ischemia (p. 466, 2nd para; p. 470, beginning with 1st para of Discussion-p. 471, left col., top para; p. 472, last para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a patient who has suffered a closed-head traumatic brain injury comprising administering a therapeutically effective amount of the SGLT2 inhibitor, ertugliflozin, with the reasonable expectation that neuronal damage would have been inhibited or prevented, in view of Harada, Mascitti, Mascitti 2, and Young. Harada teaches administration 


Information Disclosure Statement
The IDS filed on 1/21/21 has been considered. 


Conclusion
Claim 26 is rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627